        Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                         *
                                                  *
                       v.                         *    Case No. 21-cr-00028-APM-2
                                                  *
DONOVAN CROWL,                                    *
         Defendant.                               *
                                                  *

                                               ooOoo

                  MOTION TO DISMISS COUNTS ONE AND TWO
            FOR FAILURE TO STATE AN OFFENSE AND FOR VAGUENESS

       Donovan Crowl, by his undersigned counsel, hereby respectfully moves pursuant to

FED.R.CRIM .PROC. 12(b) to dismiss Counts I and II of the Fourth Superseding Indictment (ECF 196).

Count One charges a conspiracy under 18 U.S.C. § 371, whose object is to corruptly obstruct the

Certification of the Electoral College vote, in violation of 18 U.S.C. § 1512(c)(2). Count Two

charges obstruction of the Certification, in violation of § 1512(c)(2).

       Counts I and II fail to state an offense. Section 1512(c)(2) makes it illegal for a person to

otherwise corruptly obstruct, influence, or impede an official proceeding. The statutory language,

its legislative history and legal precedent reflect that § 1512(c)(2) criminalizes tampering with

witnesses and information to be presented at an official proceeding. But the Indictment does not

allege that Mr. Crowl did any such thing. Instead, the Indictment appears to allege that Mr. Crowl’s

presence within the Capitol, for approximately 20 minutes after the Congressional proceedings had

been suspended, obstructed the Congressional proceeding in violation of §1512(c)(2). No case

brought under§ 1512(c)(2) supports such a broad reading of the “otherwise” language in the statute.

See Yates v United States, 574 U.S. 528 (2015) (holding that a “tangible object” within § 1519 (a

related obstruction provision) must be one used to record or preserve information as that is the reach
            Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 2 of 15




of the statute); compare also 18 U.S.C. § 1507 (prohibiting demonstrations in or near a federal court

building or the residence of a judge, juror or court official). Notwithstanding the Indictment,

§1512(c)(2) does not criminalize participation in a demonstration (peaceful or disorderly), no matter

its intent or effect.

        As an independent basis, both counts must be dismissed as the terms “corruptly” and

“otherwise” in § 1512(c)(2) are void for vagueness, facially and as applied, in violation of the Due

Process clause and cannot support the charges in Counts I and II under this Circuit’s decision in

United States v. Poindexter, 951 F.2d 369 (D.C. Cir.1991), cert. denied, 506 U.S. 1021 (1992) and

other legal precedents.

                                        INTRODUCTION

        When activity that falls within the shadow of the First Amendment is alleged to be criminal,

courts are required to apply the strictest standards of judgment in ensuring that only intentional

criminal activity is prosecuted and not constitutionally protected actions, beliefs or associations.

NAACP v. Claiborne Hardware Co., 458 U.S. 886, 918-19 (1982) (boycott activity, which was not

itself violent, that resulted in the loss of business profits was constitutionally protected); Noto v.

United States, 367 U.S. 290, 299-300 (1961) (requiring “rigorous standards of proof” in Smith Act

prosecutions).1




        1
           Noto involved a prosecution under the Alien Registration Act (popularly known as the
“Smith Act”), that made it illegal to advocate the violent overthrow of the government, and required
non-citizens to register with the federal government. In Noto, the Supreme Court emphasized that
a Smith Act prosecution must be judged strictissimi juris to avoid the “danger that one in sympathy
with the legitimate aims of such an organization, but not specifically intending to accomplish them
by resort to violence, might be punished for his adherence to lawful and constitutionally protected
purposes.” Noto, 367 U.S. at 299-300.

                                                  2
            Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 3 of 15




        There can be no dispute that circumstances surrounding every offense charged in this case

involve the political process and the role and activities of thousands of Americans, including Mr.

Crowl in that process. On January 6, 2021, then-President Donald Trump had summoned his

supporters to Washington, D.C. for a political rally to be held at the Ellipse near the White House.

Once at the podium, President Trump told the persons assembled at the rally to walk to the Capitol

and make their voices heard by Congress.2

        When individuals associate together to advance a shared political objective, this activity is

presumptively protected by the First Amendment to the United States Constitution. See Texas v.

Johnson, 491 U.S. 397, 408-09 (1989) (a principal “function of free speech under our system of

government is to invite dispute. It may indeed best serve its high purpose when it induces a

condition of unrest, creates dissatisfaction with conditions as they are, or even stirs people to anger”).

In reversing a conviction for flag-burning as “expressive conduct” within protection of the First

Amendment, the Supreme Court considered that the incident took place during a demonstration “to

protest the policies of the Reagan administration” while President Reagan was being renominated

at the Republican National Convention held in Dallas in 1984. Id. at 399. Notably for purposes of

the instant case, the Supreme Court rejected the argument propounded by Texas that the breaches

of the peace by other demonstrators nullified the flag burner’s First Amendment rights. Id. at 408.




        2
            Among other things, President Trump told the assembled crowd: “We have come to
demand that Congress do the right thing and only count the electors who have been lawfully slated.
. . . I know that everyone here will soon be marching over to the Capitol building to peacefully and
patriotically make your voices heard.” Washington Post, 2/10/21, “When did the Jan. 6 rally become
a march to the Capitol?” https://www.washingtonpost.com/politics/2021/02/10/when-did-jan-6-rally-
become-march-capitol/

                                                    3
           Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 4 of 15




       As set out in the Indictment and in the terabyte quantities of discovery produced by the

United States, Mr. Crowl came to Washington, D.C. to attend a political rally near the White House

and provide private security.3 He is a Marine veteran with no prior felony convictions. During his

time in Washington, D.C., Mr. Crowl did not destroy any property and did not injure anyone. He

did not bring any weapons with him from his home in Ohio. He did not steal or take away any

documents or other property belonging to members of Congress. On that day, Mr. Crowl did help

several persons with minor injuries whom he encountered. He did not delete any social media posts

or other communications but in fact helped authorities locate his cell phone after he turned himself

in and was under arrest. While in DC, he did not act corruptly, i.e., he did not accept or pay any

bribes; he did not threaten or harm anyone; he did not lie to authorities; and he did not encourage

anyone to lie to authorities. He is alleged to have entered the United States Capitol at approximately

2:40 p.m. and exited at approximately 3:05 p.m. Under Supreme Court precedent, Mr. Crowl’s

activities while in DC are protected by First Amendment freedoms – of speech, of association, and

of assembly to petition the Government for redress of grievances.




       3
         These facts are based on allegations set out in the 38-page Indictment, pleadings in the case
and the terabyte quantities of discovery produced by the United States.

                                                  4
        Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 5 of 15




                                         THE STATUTE

18 U.S.C. § 1512. Tampering with a witness, victim, or an informant

       (c) Whoever corruptly–

                       (1) alters, destroys, mutilates, or conceals a record, document,
                       or other object, or attempts to do so, with the intent to impair
                       the object’s integrity or availability for use in an official
                       proceeding; or

                       (2) otherwise obstructs, influences, or impedes any official
                       proceeding, or attempts to do so,

       shall be fined under this title or imprisoned not more than 20 years, or both.

                                           ARGUMENT

I.     Congress Did Not Bury a Broad Obstruction Prohibition That Reaches First
       Amendment Protected Demonstrations in § 1512(c)(2) by Using a Vague Term
       Such as “Otherwise.”

       Section 1512(c)(2) was enacted as part of the Sarbanes–Oxley Act of 2002, P.L. 107-204.

The Sarbanes-Oxley Act “was prompted by the exposure of Enron’s massive accounting fraud and

revelations that the company’s outside auditor, Arthur Andersen LLP, had systematically destroyed

potentially incriminating documents.” Yates v. United States, 574 U.S. 528, 535–36 (2015).

Nothing in the statutory language or the legislative history supports the notion that Congress enacted

§ 1512(c)(2) to criminalize the disruption of a Congressional proceeding by persons engaged in a

political rally, no matter how large the crowd or how disorderly the activities of some in the crowd

may have become.

       Congress certainly knows how to criminalize in explicit terms demonstrations or violent

conduct that interfere with proceedings. For example,18 U.S.C. § 1507 makes it illegal to picket or




                                                  5
           Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 6 of 15




parade near a federal courthouse with the intent to interfere with a proceeding.4 Similarly, Congress

knows how to criminalize threats or violence intended to interfere with a proceeding or with certain

types of congressional hearings as it has in 18 U.S.C. § 1505.5 Neither of those statutes reach the

conduct charged in this case.

       It is clear that if Congress had wanted to criminalize the conduct charged in the Indictment,

it could have done so by expanding § 1507 to include picketing at the Capitol. Or by extending

§1505 to all sorts of Congressional proceedings and not just those engaged in investigations.

However, there are valid reasons why Congress limited § 1505 and 1507 as it did. Unlike judicial



       4
           In pertinent part, § 1507 provides:

                18 U.S.C. § 1507. Picketing or parading.

                Whoever, with the intent of interfering with, obstructing, or impeding
                the administration of justice, or with the intent of influencing any
                judge, juror, witness, or court officer, in the discharge of his duty,
                pickets or parades in or near a building housing a court of the United
                States, or in or near a building or residence occupied or used by such
                judge, juror, witness, or court officer, or with such intent uses any
                sound-truck or similar device or resorts to any other demonstration in
                or near any such building or residence, shall be fined under this title
                or imprisoned not more than one year, or both.

       5
           In pertinent part, § 1505 provides:

                Whoever corruptly, or by threats or force, or by any threatening
                letter or communication influences, obstructs, or impedes or
                endeavors to influence, obstruct, or impede the due and proper
                administration of the law under which any pending proceeding is
                being had before any department or agency of the United States, or
                the due and proper exercise of the power of inquiry under which
                any inquiry or investigation is being had by either House, or any
                committee of either House or any joint committee of the
                Congress—

                                                  6
           Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 7 of 15




proceedings referenced in § 1507 and Congressional committees engaged in investigative activities,

extending those provisions to the political work of Congress would surely run afoul of the First

Amendment. The D.C. Circuit has explained the practical implications of the political nature of

Congressional activities to obstruction statutes:

                to assert that all endeavors to influence, obstruct or impede the
                proceedings of congressional committees are, as a matter of law,
                corrupt – would undoubtedly criminalize some innocent behavior.
                Unlike courts of law covered by section 1503, congressional
                committees are part and parcel of a political branch of government
                and therefore serve wide-ranging political functions not limited to a
                search for truth in accordance with formal rules. They may also have
                a far-flung investigative scope and evoke legitimate political jousting
                between the executive and legislative branches. No one can seriously
                question that people constantly attempt, in innumerable ways, to
                obstruct or impede congressional committees. An executive branch
                official, for example, might call the chairman of a congressional
                committee convened to investigate some wrongdoing and say, “We
                both know this investigation is really designed to embarrass the
                President (or a Senator), not to investigate wrongdoing. Why don’t
                you call it off?” The official surely intends to obstruct or impede the
                inquiry, but it does not necessarily follow that he does so corruptly.
                Similarly, a political activist might contact his representative and tell
                her that unless she stops spending her time pursuing a certain
                investigation rather than some other legislative endeavor, the
                activist’s group will oppose her reelection. Again, the activist is
                endeavoring to impede or obstruct the investigation, but is not
                necessarily doing so corruptly.

United States v. North, 910 F.2d 843, 882 (D.C. Cir. 1990).6

       In the face of these clear statutory provisions enacted by Congress in § 1505 and § 1507, this

Court should not broaden the reach of § 1512 as the Indictment in this case would require. As the

Supreme Court has explained,



       6
        This opinion was withdrawn and superseded in part on rehearing by United States v. North,
920 F.2d 940 (D.C. Cir. 1990).

                                                    7
           Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 8 of 15




                [Courts] have traditionally exercised restraint in assessing the reach
                of a federal criminal statute, both out of deference to the prerogatives
                of Congress, and out of concern that “a fair warning should be given
                to the world in language that the common world will understand, of
                what the law intends to do if a certain line is passed.” We do not
                believe that uttering false statements to an investigating agent – and
                that seems to be all that was proved here – who might or might not
                testify before a grand jury is sufficient to make out a violation of the
                catchall provision of § 1503.

United States v. Aguilar, 515 U.S. 593, 600 (1995) (internal citations omitted).

       Counts I and II in the instant case charge a violation of § 1512(c)(2), a catch-all provision that

reaches conduct that “otherwise” obstructs an official proceeding. Section 1512(c)(2) is contained

within Chapter 73 of the United States Code which defines Obstruction of Justice offenses, see, e.g.,

18 U.S.C. § § 1501-1521. Section 1512 is titled “Tampering with a witness, victim or an

informant.” Other than the cases recently brought in this district arising out of the events on January

6, 2021 at the Capitol, no reported cases prosecuted under § 1512(c)(2) since its passage in 2002

involve a claim that demonstrations or rowdy crowds who disrupted or caused the suspension of an

official proceeding committed an obstruction offense under § 1512(c)(2). Nor does it appears that

the United States has prosecuted other demonstrators, who have caused the suspension or disruption

of congressional hearings under § 1512(c)(2).7




       7
          Demonstrators often disrupt congressional proceedings but there is no evidence that they
have been charged with 20-year obstruction offenses under § 1512(c)(2). See, e.g,, “Protesters
Disrupt Senate Hearing on Health Care” at https://www.youtube.com/watch?v=prtYKvO05A8;
“Capitol Police Drag Disabled Trumpcare Protesters From Wheelchairs, Make 43 Arrests” at
https://patch.com/us/white-house/watch-capitol-cops-drag-disabled-trumpcare-protesters-wheelc
hairs-across-floor (the arrestees were charged with misdemeanors under D.C. Code §22-1307);
“Extinction Rebellion protesters glue themselves to doors to confront politicians at US Capitol” at
https://www.theguardian.com/environment/2019/jul/23/extinction-rebellion-protesters-us-capitol
-washington.

                                                   8
           Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 9 of 15




       The Supreme Court has rejected the broad reading of “otherwise” that the Government seeks

to adopt in the instant case. In Yates v. United States, the majority rejected the government’s use of

a Sarbanes-Oxley anti-shredding law to prosecute a fisherman for missing fish. In Yates, prosecutors

sought to broadly define the term “tangible object.” Justice Ginsburg wrote, “we resist reading

§1519 expansively to create a coverall spoliation of evidence statute, advisable as such a measure

might be. Leaving that important decision to Congress, we hold that ‘tangible object’ within 1519’s

compass is one used to record or preserve information.” Yates v. United States, 574 U.S. at 549.

Similarly, here, this Court should not expansively read “otherwise” in § 1512(c)(2) to include within

the reach of the statute the actions of persons engaged in political demonstrations. Congress could

not possibly have intended to include “political demonstrations” within the scope of the phrase

“otherwise.” No matter how disruptive, political demonstrations have no relationship to witnesses

or information to be presented at proceedings, the proper scope of § 1512 based on its statutory

language and its legislative history.

       A reading of the “otherwise” catchall provision in § 1512 that includes only conduct intended

to generate false testimony, impede the testimony of witnesses, or impair the collection of evidence

in some fashion is consistent with the case law. See, e.g., United States v. Pugh, 945 F.3d 9, 28 (2d

Cir. 2019) (defendant destroyed several USB drives and deleted data on his iPod); United States v.

Burge, 711 F.3d 803, 809 (7th Cir. 2013) (upholding conviction of former Chicago police official for

providing false answers to interrogatories in a civil law suit filed by a person seeking damages for

mistreatment while in police custody)8; United States v. Jefferson, 751 F.3d 314, 321 (5th Cir. 2014)


       8
          The 7th Circuit explained that §(c)(1) “covers obstructive conduct in the form of physical
destruction of documents and records” whereas § 1512(c)(2) covers “otherwise” obstructive behavior
to include giving false statements in interrogatories relating to a civil law suit. Burge, supra.

                                                  9
        Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 10 of 15




(making intentional false statements to court during a preliminary injunction hearing); United States

v. Phillips, 583 F.3d 1261 (10th Cir. 2009) (affirming conviction of defendant who disclosed

undercover officer’s identity to impede a grand jury investigation); United States v. Carson, 560 F.3d

566, 584 (6th Cir.2009) (making false statements to a grand jury); United States v. Mintmire, 507

F.3d 1273, 1290 (11th Cir. 2007) (defendant “attempted to orchestrate” grand jury witness’s

testimony by sending notes to an attorney who in turn “coached” the witness); United States v.

Lucas, 499 F.3d 769, 780–81 (8th Cir.2007) (§ 1512(c)(2) conviction affirmed where defendant

sought to have others falsely claim ownership of a firearm); United States v. Ring, 628 F. Supp.2d

195, 225 (D. D.C. 2009)(false statements covered by § 1512(c)(2)).

       Moreover, the allegation that Mr. Crowl entered the United States Capitol in an attempt “to

corruptly obstruct, influence, and impede . . .the Certification of the Electoral College vote” as

alleged in the Indictment does not amount to a violation of § 1512(c)(2).

       Having used traditional tools of statutory interpretation to examine markers of
       congressional intent within the Sarbanes–Oxley Act and § 1519 itself, we are
       persuaded that an aggressive interpretation of “tangible object” must be rejected. It
       is highly improbable that Congress would have buried a general spoliation statute
       covering objects of any and every kind in a provision targeting fraud in financial
       recordkeeping.

Yates, 574 U.S. AT 546. As in Yates, it is highly improbable that Congress would have buried a

broad general obstruction statute that reaches even the acts of demonstrators – a First Amendment

protected activity – in § 1512(c)(2) by using a vague term such as “otherwise.” This is expecially

true where § 1512(c)(2) does not even include a requirement that the person acted willfully,

knowingly, or intentionally.




                                                 10
        Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 11 of 15




II.    THE OBSTRUCTION STATUTE CHARGED IN COUNTS ONE AND TWO
       IS FACIALLY UNCONSTITUTIONAL

       To comport with the Due Process clause, a statute must give fair warning of the prohibited

conduct. Bouie v. City of Columbia, 378 U.S. 347, 351 (1964). A statute is unconstitutionally

vague under the due process clause if it (1) “fails to provide people of ordinary intelligence a

reasonable opportunity to understand what conduct it prohibits;” or (2) “authorizes or even

encourages arbitrary and discriminatory enforcement.” Hill v. Colorado, 530 U.S. 703, 732 (2000).

In case like this one where First Amendment rights are implicated, a court may declare the law

facially invalid. See Reno v. American Civil Liberties Union, 521 U.S. 844 (1997).

       A.      A Criminal Statute That Makes it Illegal for a Person to Corruptly
               Influence, Obstruct and Impede Congressional Inquiries Is Facially Void
               For Vagueness

       In United States v. Poindexter, the D.C. Circuit held that the term “corruptly” as used in 18

U.S.C. § 1505, the obstruction statute under which Poindexter was prosecuted “is too vague to

provide constitutionally adequate notice that it prohibits lying to the Congress.” Poindexter, 951

F.2d at 379.9 The statutory provision that Poindexter found too vague to pass constitutional muster

is materially identical to the language in § 1512(c)(2) charged in Counts 1 and 2.10



       9
           Two years after the Poindexter decision, Congress amended the statue to provide a
definition of “corruptly.” See 18 U.S.C. § 1515(b) (“As used in section 1505, the term “corruptly”
means acting with an improper purpose, personally or by influencing another, including making a
false or misleading statement, or withholding, concealing, altering, or destroying a document or other
information.”). However, by its terms, the amendment only applies to § 1505 prosecutions.
       10
           The obstruction statute in Poindexter provided: “Whoever corruptly . . . influences,
obstructs, or impedes the due and proper administration of the law under which any pending
proceeding is being had. . . .” Poindexter, 951 F.2d at 377. Here, § 1512(c)(2) provides “Whoever
corruptly – . . . otherwise obstructs, influences, or impedes any official proceeding. . .”


                                                 11
       Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 12 of 15




       The D.C. Circuit explained that the term “corruptly”

              must have some meaning because otherwise the statute would
              criminalize all attempts to “influence” congressional inquiries – an
              absurd result that the Congress could not have intended in enacting
              the statute. . . .“[A] statute which either forbids or requires the doing
              of an act in terms so vague that men of common intelligence must
              necessarily guess at its meaning and differ as to its application,
              violates the first essential of due process of law.” In particular, a
              penal statute must define the criminal offense with sufficient
              definiteness that ordinary people can understand what conduct it
              prohibits, and do so in a manner that does not invite arbitrary and
              discriminatory enforcement by which “policemen, prosecutors, and
              juries ... pursue their personal predilections.”

              In response to certain different arguments that the defendant made
              unsuccessfully in North I, we quoted several modern dictionary
              definitions of the word “corrupt”:

              “[C]orruptly” is the adverbial form of the adjective “corrupt,” which
              means “depraved, evil: perverted into a state of moral weakness or
              wickedness ... of debased political morality; characterized by bribery,
              the selling of political favors, or other improper political or legal
              transactions or arrangements.” A “corrupt” intent may also be defined
              as “the intent to obtain an improper advantage for [one]self or
              someone else, inconsistent with official duty and the rights of others.”
               ...
              We must acknowledge that, on its face, the word “corruptly” is vague;
              that is, in the absence of some narrowing gloss, people must “guess
              at its meaning and differ as to its application.”
              ...
              The various dictionary definitions of the adjective “corrupt” quoted
              in North I do nothing to alleviate the vagueness problem involved in
              attempting to apply the term “corruptly” to Poindexter's conduct.
              “Vague terms do not suddenly become clear when they are defined by
              reference to other vague terms.” Words like “depraved,” “evil,”
              “immoral,” “wicked,” and “improper” are no more specific – indeed
              they may be less specific – than “corrupt.” As used in § 1505,
              therefore, we find that the term “corruptly” is too vague to provide
              constitutionally adequate notice that it prohibits lying to the Congress.

Poindexter, 951 F.2d at 377–80.



                                                 12
       Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 13 of 15




       Nothing in the legislative history of the act or legal precedents sufficiently narrows the term

“corruptly” to pass constitutional muster especially in the context of First Amendment activities.

       The term “otherwise” is even more facially vague. If otherwise includes the entire universe

of conduct, then it is facially vague and unconstitutional.

       A penal statute that contains facially vague terms is unconstitutional.

       B.      Section 1512(c)(2) is Unconstitutional as Applied to Mr.              Crowl’s
               Conduct.

       Even were the Court to consider the legislative history of § 1512(c) or the term “corruptly”

as applied in this case, the statute is still unconstitutionally vague as to Mr. Crowl. As quoted

above, the pertinent law interpreting the elements of § 1512(c)(2) define “corruptly” to include

making false statements or encouraging others to do so; falsifying documents; or destroying

evidence. But none of those circumstances are alleged in this case. Another common definition of

“corruptly”

               means that in acting, the defendant aimed to obtain an “improper
               advantage for [himself] or someone else inconsistent with official
               duty and rights of others.” Then someone who influences another to
               violate his legal duty has not acted corruptly if his purpose is, for
               example, to cause the enactment of legislation that would afford no
               particular benefit to him or anyone connected with him.

Poindexter, 951 F.2d at 385- 86 (internal citations omitted). But again, as applied to the Indictment

in this case, there is no allegation that Mr. Crowl acted to gain an “improper advantage” for himself

or anyone connected with him; or that he paid or received a bribe or a gratuity.

       Moreover, as the Indictment is drafted, the term “otherwise” is limitless, has no textual or

other constraints and therefore fails to give fair notice. The charges are not limited to other

documents, by reference to § 1512(c)(1). The charges are not limited by reference to the title of


                                                 13
        Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 14 of 15




§1512 to “[t]ampering with a witness, victim, or an informant.” The charges are not limited to false

statements, self-dealing, or shredding of evidence by reference to corporate fraud and accounting

scandals that impelled passage of the Sarbanes Oxley Act. Nor does case law give any hint that

“otherwise” could reach actions by persons engaged in a political demonstration.

       In sum, nothing in § 1512(c)(2) would have given fair notice to Mr. Crowl or to any person

of common intelligence, that if he entered the United States Capitol for a short time, without injuring

anyone or damaging any property while associated with others seeking to petition the Congress his

conduct would run afoul of 18 U.S.C. § 1512(c)(2) and subject him to imprisonment for a term of

20 years.

                                          CONCLUSION

       For all the above noted reasons, and any that may be presented at a hearing on this matter and

that are fair and just, this Honorable Court should dismiss Counts I and II of the Fourth Superseding

Indictment for failure to state an offense. In addition, Counts I and II should be dismissed because

18 U.S.C. § 1512(c)(2) is so vague that it fails to give fair notice to Mr. Crowl in violation of the

Due Process Clause of the Fifth Amendment. Counts I and II should also be dismissed because the

prosecution violates rights afforded to him under the First Amendment and the Due Process Clause

of the United States Constitution.

                                                       Respectfully submitted,

                                                       /s/ Carmen D. Hernandez
                                                       Carmen D. Hernandez
                                                       Bar No. MD 03366
                                                       7166 Mink Hollow Rd
                                                       Highland, MD 20777
                                                       240-472-3391
                                                       chernan7@aol.com


                                                  14
       Case 1:21-cr-00028-APM Document 288 Filed 07/05/21 Page 15 of 15




                                 CERTIFICATE OF SERVICE

       I hereby certify that the instant notice was served on all counsel of record 5th day of July,
2021 on all counsel of record via ECF.


                                                     /s/ Carmen D. Hernandez
                                                     Carmen D. Hernandez




                                                15
